Judgment affirmed on the grounds that the plaintiff has not such a special interest as will entitle him to maintain an action for an injunction.
Spear, Burkett and Minshall, JJ., dissenting.
We think that the law is invalid, on the ground that it is not competent to the legislature to require the commissioners of a county to vacate a county road; and further, are of the opinion that the plaintiff, Landis, is shown by the record to have such an interest in the road as to entitle him to maintain an action to enjoin its vacation under the supposed law.